Citation Nr: 0915560	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-19 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent disabling for coronary artery disease, with 
history of angioplasty and stent placement (hereinafter 
"CAD") from November 19, 2001 and in excess of 60 percent 
disabling from February 3, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1961 to February 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein the RO, in 
pertinent part, granted service connection for CAD, assigning 
a disability evaluation of 10 percent, effective November 19, 
2001.  The Board observes that the issue on appeal was 
readjudicated in a May 2006 rating decision of the 
Louisville, Kentucky RO, wherein the disability evaluation of 
the service-connected CAD was increased to 30 percent 
disabling, effective November 19, 2001.  Thereafter, the 
issue was readjudicated in a September 2008 decision and the 
disability evaluation of CAD was increased to 60 percent 
disabling, effective February 3, 2006.  Therefore, the issue 
on appeal has been characterized as such.  

The record reveals that an October 2008 rating decision 
granted a total disability rating based on individual 
unemployability (TDIU), effective February 3, 2006 and 
established eligibility to Dependents' Educational Assistance 
from February 3, 2006.  However, the Veteran has not 
expressed disagreement with this decision and, therefore, 
these issues are not before the Board at this time.

The Veteran participated in a hearing with the undersigned 
Veterans Law Judge in February 2007.  A transcript of that 
proceeding has been associated with the Veteran's claims 
folder.

In August 2007, the Board, in pertinent part, remanded the 
Veteran's claim for additional development.  As a preliminary 
matter, the Board finds that the remand directives have been 
completed, and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  From November 19, 2001, to February 2, 2006, the 
Veteran's CAD was manifested by shortness of air, dizziness, 
fatigue, chest pain, angina and moderate cardiomegaly, 
without evidence of acute congestive heart failure, or a 
workload of greater than 3 METS but not greater than 5 METS 
which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or a left ventricular ejection fraction of 30 to 50 
percent.  

3.  From February 3, 2006, the medical evidence of record 
shows that the Veteran's CAD is manifested by shortness of 
air, dizziness, fatigue, and chest pain and resulted in 
workloads of greater than 4 METs; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, or chronic congestive heart failure has not been 
demonstrated.


CONCLUSIONS OF LAW

1.  From November 19, 2001 to February 2, 2006, the criteria 
for an initial disability evaluation in excess of 30 percent 
for CAD have not been met.  38 U.S.C.A.          §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005.

2.  From February 3, 2006, the criteria for an initial 
disability evaluation in excess of 60 percent for CAD have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.104, Diagnostic Code 7005. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was not provided VCAA notice 
prior to the February 2004 rating decision.  In addition, the 
Veteran was not provided VCAA notice with respect to the 
elements to establish service connection.  However, since the 
February 2004 rating decision granted service connection and 
the Veteran is only appealing the initial disability 
evaluated assigned, Board finds no prejudice to the Veteran 
in proceeding with the present decision and any defect with 
respect to the lack of notice is rendered moot.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the Court held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

Additionally, the May 2006 and July 2006 VCAA letters 
informed the Veteran of the assignment of effective dates and 
disability ratings and she was advised to submit any 
additional evidence regarding her claim.  Although the notice 
was not sent prior to the February 2004 rating decision, the 
claim was readjudicated by the May 2006 and September 2008 
decisions.  Therefore, the defects as to the timeliness of 
the statutory and regulatory notice are rendered moot because 
the Veteran's claim has been fully developed and re-
adjudicated by an agency of original jurisdiction after 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board additionally notes that the Court recently issued a 
decision in the case of Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008), regarding the information that must be 
provided to a claimant in the context of an increased rating 
claim.  As this case does not apply to initial rating cases, 
further discussion of its provisions is not required.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All available medical records are 
included in the claims folder including VA treatment records.  
Nothing indicates that the Veteran has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  Moreover, the Veteran has been afforded VA 
examinations in March 2008 and August 2008.    

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  



II.	Legal Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases in which a 
claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Veteran's CAD is rated under 38 C.F.R. § 4.104, DC 7005 
(2008).  Under Diagnostic Code 7005, a 10 percent rating 
contemplates a workload of greater than 7 METs but not 
greater than 10 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; continuous medication 
required.  A 30 percent rating contemplates a workload of 
greater than 5 METs but not greater than 7 METs which results 
in dyspnea, fatigue, angina, dizziness, or syncope, or 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating contemplates more than one episode of acute congestive 
heart failure in the past year, or workload of greater than 3 
METs but not greater than 5 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 percent to 50 
percent.  Finally, a 100 percent rating contemplates 
documented coronary artery disease resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7005.

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2).

III.	Initial Increased Evaluation from November 19, 2001 to 
February 2, 2006

As noted above, the Veteran's claim was readjudicated in a 
May 2006 rating decision wherein the Veteran's disability 
evaluation was increased to 30 percent disabling, effective 
November 19, 2001.  In September 2008, the RO readjudicated 
the claim and assigned a disability evaluation of 60 percent 
disabling from February 3, 2006.  As such, the Board must 
first determine whether the Veteran is entitled to a higher 
initial disability evaluation in excess of 30 percent, prior 
to February 3, 2006.  

The Veteran contends that her CAD warrants a higher initial 
disability evaluation.  In the February 2007 hearing 
transcript, she reported that her condition had worsened and 
that she was not employed due to her disability. 

The VA treatment records dated from 2001 to 2006 show that 
the Veteran has complained of chest pain, dizziness, 
shortness of air, and angina.  The records also reveal that 
the Veteran reported that she was easily tired and 
experienced heart palpitations intermittently.  A January 
2004 VA treatment record shows that the Veteran had moderate 
cardiomegaly and probable subsegmental atelectasis, right 
base.  The records do not contain any evidence of acute 
congestive heart failure.

The Veteran underwent an exercise tolerance test in August 
2003.  The average workload was 2.08 METs.  The results show 
that the Veteran's blood pressure was elevated and that her 
heart rate response was excessive.  The Veteran completed the 
exercises without chest pain, shortness of air, ectopy, or 
other difficulty.  

The Veteran underwent another exercise tolerance test in 
September 2003.  The average workload was 2.32 METs.  The 
Veteran demonstrated hypertensive diastolic blood pressure at 
rest and exercised without chest pain, ectopy, shortness of 
air, fatigue or difficulty.  

The records show that the Veteran underwent an exercise 
tolerance test in July 2004.  The Veteran stopped exercising 
due to chest pain.  The record reveals a conclusion of 
exercise tolerance.  It was further noted that the right 
ventricle was mildly enlarged with normal contractility, 
right ventricular ejection fraction of 54 percent, left 
ventricle was normal in size and contractility, left 
ventricular ejection fraction of 62 percent, and tortuous 
thoracic aorta.  

In August 2004, the Veteran completed another exercise test.  
There was no electrocardiogram (ECG) evidence of ischemia and 
exercise tolerance was noted.  

After a careful review of the record, the Board finds that 
the Veteran does not meet the criteria for a disability 
evaluation in excess of 30 percent.  To warrant a higher 
disability evaluation, the evidence must show more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  See Diagnostic Code 7005.  The 
Board recognizes the Veteran's complaints of chest pain, 
dizziness, and shortness of air as shown by the VA treatment 
records; however, to support a higher disability evaluation, 
the workload levels must result in dyspnea, fatigue, angina, 
dizziness, or syncope.  Although the August 2003 and 
September 2003 VA records show that the Veteran's average 
workload levels were 2.32 and 2.08 METs, they did not result 
in dyspnea, fatigue, angina, dizziness, or syncope.  
Consequently, the Veteran's METs, by themselves, may not 
warrant a higher disability evaluation.  Furthermore, the 
evidence of record does not show that the Veteran's CAD 
resulted in more than one episode of acute congestive heart 
failure in any one year of the period at issue.  In fact, 
there is no evidence indicating that the Veteran had even 
experienced a single episode of congestive heart failure in 
the relevant period.  Lastly, left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent has not been 
demonstrated.  Indeed, the July 2004 VA medical record shows 
a left ventricular ejection fraction of 62 percent.  
Accordingly, the Board concludes that the criteria for a 
disability evaluation in excess of 30 percent for CAD have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7005 (2008).

In light of the above, the Board finds that the preponderance 
of the evidence is against a rating in excess of 30 percent 
for CAD prior to February 3, 2006.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2008).  As the preponderance of the 
evidence is against this aspect of the claim, the benefit-of-
the-doubt doctrine does not apply, and the claim for a rating 
in excess of 30 percent for CAD prior to February 3, 2006, 
must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that 
"the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV.	Initial Increased Evaluation from February 3, 2006

As noted previously, during the pendency of the appeal, the 
RO increased the Veteran's initial disability evaluation to 
60 percent, effective February 3, 2006.   

The VA treatment records continue to document the Veteran's 
complaints of shortness of air, fainting, and dizziness.  The 
records also show that she is at high risk for falls.  The 
records do not contain any evidence of acute or chronic 
congestive heart failure during this period.  

A February 3, 2006 VA treatment record reveals that the 
Veteran's exercise tolerance was 30 minutes on the air dyne 
bike three times a week and 30 minutes of aerobic exercise 
twice a week.  It was noted that the Veteran's CAD was stable 
and asymptomatic.  The exercise tolerance was listed as 
greater than 4 METs without symptoms.  

The Veteran's CAD was evaluated during a March 2008 VA 
examination.  The examination report shows that the Veteran 
had a history of percutaneous transluminal coronary 
angioplasty and stent replacement.  There was a history of 
myocardial infarction that occurred on September 27, 2000 and 
was reported as severe.  The Veteran continued to have stable 
angina and her CAD required constant medication.  The Veteran 
reported that fatigue occurred on a daily basis, angina 
occurred on a weekly basis, dizziness occurred on a daily 
basis, and she provided a history of mild dyspnea.  There 
were decreased breath sounds of the left upper lobe, left 
lower lobe, right lower lobe, and right upper lobe.  The 
Veteran had shortness of air after 5 to 6 respirations.  The 
peripheral edema findings were 1+.  There was an exercise 
tolerance test completed and the onset of angina occurred at 
3 minutes.  The Veteran stopped the exercise test due to 
chest pain.  The heart rate response was physiologic and the 
diagnostic ST depression was 1-2 MM.  The conclusion was 
noted as exercise tolerance, sinus rhythm, and ST depression 
inferolateral leads.  The examination report did not contain 
any levels of METs.  A diagnosis of moderate CAD was listed.  
The Veteran reported that she, sometimes, did not have the 
energy or stamina to do normal activities.

The Veteran was afforded an additional VA examination in 
August 2008.  The Veteran did not report chest pain, but 
rather had dyspnea on exertion.  The course of CAD since its 
onset was noted to have been intermittent with remissions.  
In the past twelve months, she had one admission for heart 
problems in August 2008.  There was no history of congestive 
heart disease or rheumatic heart disease.  The Veteran 
reported a history of syncope that occurred daily, fatigue 
that occurred daily, no history of angina, dizziness that 
occurred daily, and dyspnea on moderate exertion.  The 
Veteran denied any episodes of congestive heart failure in 
the past year.  The breath sounds of the left upper lobe, 
left lower lobe, right upper lobe, and right lower lobe were 
clear.  The left ventricle ejection fraction was 64 percent.  
The report reveals a diagnosis of CAD.  The examiner noted 
that the Veteran was physically unable to exercise on a 
treadmill without falling and that it was not currently 
possible to assign a functional capacity or express work load 
in numbers such as METS to a non exercise protocol.  
Therefore, the examiner explained that he was unable to 
express the severity of the Veteran's CAD in terms of the 
amounts of workload using the non exercise protocol 
adenosine.  However, he noted that the Veteran was visibly 
dyspneic and fatigued after walking 100 feet at 0 percent 
grade in about 3 minutes which was similar to Stage 1 
Naughton protocol or about 5 METs.  

Considering the pertinent evidence of record, the Board finds 
that the Veteran's CAD does not warrant an initial disability 
rating in excess of 60 percent from February 3, 2006.  As 
shown by the VA treatment records and the August 2008 VA 
examination report, the Veteran's levels of METs were 
documented as 4 or higher since February 3, 2006.  In order 
to warrant a higher disability rating, the evidence would 
have to show a workload of 3 or less METs.  38 C.F.R. § 
4.104, Diagnostic Code 7005.  The Board recognizes the 
Veteran's complaints of dizziness, dyspnea, fatigue, and 
angina; however, these symptoms are already contemplated by 
the 60 percent disability evaluation currently assigned.  In 
addition, there is no indication that the Veteran's left 
ventricular dysfunction ejection fraction levels were less 
than 30 percent to warrant a higher disability evaluation.  
See Diagnostic Code 7005.  Indeed, the VA examination reports 
reveal that the Veteran's left ventricular ejection fraction 
levels were greater than 60 percent.  Moreover, the VA 
treatment records do not show any findings of left 
ventricular ejection fraction of 30 percent or less.  
Although the record reveals that the Veteran was seen in 
August 2008 for heart related problems such as chest pain; 
there is no indication that the Veteran has chronic 
congestive heart failure to warrant a higher disability 
evaluation.  Indeed, the August 2008 VA examination report 
shows that there was no history of congestive heart disease.  
Given that there is no showing of chronic congestive heart 
failure; or, workload levels of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or, left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent, a 100 percent evaluation is not warranted.  
See Diagnostic Code 7005.

Finally, the Board has considered whether the Veteran's claim 
should be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  38 C.F.R. § 3.321(b)(1).  Although the Veteran is 
currently unemployed, there is nothing in the record to 
suggest that her disability picture is so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards.  There is no record of frequent 
or recurrent hospitalization and there is no indication that 
the Veteran has suffered congestive heart failure.  In 
addition, her symptoms of CAD are contemplated by the rating 
schedule.  Thus, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  The Board also 
notes that a total disability rating based on individual 
unemployability due to service-connected disabilities, which 
include CAD, was granted effective February 3, 2006.  

For all the foregoing reasons, the Board finds that there is 
no basis for an initial disability evaluation in excess of 60 
percent for CAD, from February 3, 2006.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

From November 19, 2001, to February 2, 2006, an initial 
disability evaluation in excess of 30 percent for CAD is 
denied.

From February 3, 2006, an initial disability evaluation in 
excess of 60 percent for CAD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


